United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-201
Issued: April 25, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On November 5, 2012 appellant filed an application for review of a July 27, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for an
additional schedule award.
The Board has duly considered the matter and finds that the case is not in posture for
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that,
when adjudicating a claim, OWCP is obligated to consider all evidence properly received before
a final decision is issued. In the present case, appellant filed a claim for an additional schedule
award and submitted, inter alia, a May 21, 2012 impairment rating report from Dr. Michael T.
Foreman before the July 27, 2012 decision was issued. Nonetheless, OWCP denied her claim
without addressing the probative value of Dr. Foreman’s report.
Accordingly, the case will be remanded to enable OWCP to properly consider all of the
evidence in the case record at the time of the July 27, 2012 decision. Following this and any
further development deemed necessary, OWCP shall issue an appropriate merit decision on
appellant’s claim.

1

41 ECAB 548 (1990).

IT IS HEREBY ORDERED THAT the July 27, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case for further action consistent with this
order of the Board.
Issued: April 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

